DOCUMENT

ELECTRONICALLY FILED

DOC #:
ROSENFELD & KAPLAN, L.L. ff DATE FILED: 5/11/2020

(A LIMITED LIABILITY PARTNERSHIP INCLUDING PROFESS ONAL

ATTORNEYS AT LAW
| | 80 AVENUE OF THE AMERICAS

 

Sune 1920
New York, NEw YoRK | OO36
WEBSITE: HTIP/ -ROSENFELDLAW.COM TEL:(2 12) 682-1400
E-MAIL: StevE@ROSENFELDLAW.COM FAX:(2 12) 682-1 100
May 1, 2020

VIA EMAIL & ECF

Hon. Analisa Torres

United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Aiello v. Brown, et al.
19 Civ. 9647 (AT)

Dear Judge Torres:
We are writing on behalf of all parties to the above action.

Pursuant to Federal Rule of Civil Procedure 15(a)(1)(B) and the Court’s Individual
Practices Rule II(B)(iv), the plaintiffs have filed an amended complaint in response to the
pending motions to dismiss. As the amendments have added additional material and added
defendants to certain claims, the defendants intend to file new motions to dismiss. After a
discussion among counsel, and subject to Your Honor’s consent, the parties have agreed to the
following schedule with respect to this motion: 1) Defendants will file their motion to dismiss by
June 2, 2020; 2) Plaintiffs will file their answering papers by July 1, 2020; and 3) Defendants
will file reply papers by July 15, 2020.

We hope that Your Honor is well and thank you for consideration of the above proposed

schedule.

Respectfully,

Steven M. Kaplan
GRANTED. Steven M. Kaplan

The Clerk of Court is directed to terminate
the motions at ECF Nos. 64, 65, and 71.

 

SO ORDERED.
Dated: May 11, 2020 Z
New York, New York ANALISA TORRES

United States District Judge
